      Case: 1:18-cv-02063 Document #: 34 Filed: 04/15/19 Page 1 of 2 PageID #:159




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

HP Tuners LLC                              )
                                           )
              Plaintiff,                   )
                                           )
v.                                         )       Case No. 18-cv-2063
                                           )
Worldly Exhibits                           )
                                           )
              Defendant.                   )

                                  NOTICE OF MOTION

TO:     Scott Steinbrook
        3911 E. Edgewood Ave
        Indianapolis, Indiana 46237
        ssteinbrook@worldlyexhibits.com


       PLEASE TAKE NOTICE that on April 30, 2019 at 9:00 a.m., the undersigned will
appear before the Honorable Judge Thomas M. Durkin in Room 1441, U.S. District Court for the
Northern District of Illinois, 219 S. Dearborn St., Chicago, Illinois and shall then and there
present Plaintiff’s Uncontested Motion to Reinstate Case for Entry of Consent Judgment
Pursuant to Terms of Settlement Agreement, a copy of which is hereby served on you.


                                                   HP Tuners LLC



                                               By: /s/ Michele J. Braun
                                                      One of Its Attorneys




Michele J. Braun
Law Offices of Michele J. Braun
1906 Maplewood Rd.
Northbrook, IL 60062
847-559-8406
Michele @mjbraunlaw.com
ARDC no. 6187398
    Case: 1:18-cv-02063 Document #: 34 Filed: 04/15/19 Page 2 of 2 PageID #:159




                                     Certificate of Service

       I, Michele J. Braun, an attorney, hereby certify that on April 15, 2019, I caused a copy of
the foregoing NOTICE OF MOTION and UNCONTESTED MOTION TO REINSTATE
CASE FOR ENTRY OF CONSENT JUDGMENT PURSUANT TO TERMS TO
SETTLEMENT AGREEMENT to be served on the following person via the Court’s CM-ECF
system:

Dennis F. Esford, Esq.
Windy City Trial Group, Inc.
233 S. Wacker Drive, Suite 2290
Chicago, Illinois 60606
312-405-7725
denny@windycitytrialgroup.com

I also served the foregoing notice, together with a copy of the document referred to therein, upon
the individual identified below, via email and by placing same in a properly addressed envelope
with correct postage affixed thereto and depositing same in the U.S. Mail on or before the hour
of 5:00 p.m. on April 15, 2019.

Scott Steinbrook d/b/aWorldly Exhibits
5201 Park Emerson Drive Suite A
Indianapolis, IN 46203
ssteinbrook@worldlyexhibits.com

Scott Steinbrook
3911 E. Edgewood Ave
Indianapolis, Indiana 46237



April 15, 2019                               By:    /s/Michele J. Braun
                                                    One of Its Attorneys




Michele J. Braun
Law Offices of Michele J. Braun
1906 Maplewood Rd.
Northbrook, IL 60062
847-559-8406
Michele @mjbraunlaw.com
ARDC no. 6187398
